--------------------------------------------------------------------------------

Exhibit 10.43




OFFICE LEASE


between


8 Penn Center Owner, L.P.
a Pennsylvania Limited Partnership
(Landlord)


and


Echo Therapeutics, Inc., a Delaware Corporation,
(Tenant)
 

 


Echo Therapeutics, a Delaware Corporation
OFFICE LEASE
8 Penn Center
1628 JFK Boulevard
Philadelphia, Pennsylvania 19103
 
 
 

--------------------------------------------------------------------------------

 
 
THIS OFFICE LEASE ("Lease"), dated March 9, 2011, is made and entered into by
and between 8 Penn Center Owner, L.P., a Pennsylvania Limited Partnership
("Landlord") and Echo Therapeutics, Inc., a Delaware Corporation ("Tenant") upon
the following terms and conditions:


ARTICLE I - DEFINITIONS
 
Unless the context otherwise specifies or requires, the follow­ing terms shall
have the meanings specified herein;


1.01.          Building.  The term "Building" shall mean that certain office
building located at 8 Penn Center, in Philadelphia, Pennsylvania, commonly known
as 8 Penn Center together with all related land, improvements, parking
facilities, common areas, driveways, sidewalks and landscaping.


1.02           Premises.  The term "Premises" shall mean that certain space
known as Suite 300 on the third (3rd) floor in the Building, as more
particularly outlined on the drawing attached hereto as Exhibit A and
incorporated herein by reference.  As used herein, "Premises" shall not include
any storage area in the Building, which shall be leased or rented pursuant to
separate agreement.


1.03           Rentable Area of the Premises.  The term "Rentable Area of the
Premises" shall mean approximately 5,436 square feet, which Landlord and Tenant
have stipulated as the Rentable Area of the Premises.


1.04           Lease Term.  The term "Lease Term" shall mean the period between
the Commencement Date and the Expiration Date (as such terms are hereinafter
defined), unless sooner terminated or renewed as otherwise provided in this
Lease.


1.05           Commencement Date.  Subject to adjustment as provided in Article
3, the term "Occupancy Date" shall mean the later of April 15, 2011 or
substantial completion of the tenant improvements hereinafter set forth. The
Rent Commencement Date shall mean the later of April 15, 2011 or substantial
completion of the tenant improvements hereinafter set forth.


1.06           Expiration Date.  The term "Expiration Date" shall mean April 30,
2014.


1.07           Base Rent.  Subject to adjustment as provided in Article 4, the
term "Base Rent" shall be as follows:


Period
 
Rate
   
SF
   
Annual
   
Monthly
 
Commencement Date – 4/30/2012
  $ 21.50       5436     $ 116,874.00     $ 9,739.50 *
5/1/2012 – 4/30/2013
  $ 22.00       5436     $ 119,592.00     $ 9,966.00  
5/1/2013 – 4/30/2014
  $ 22.50       5436     $ 122,310.00     $ 10,192.50  

 
*Provided no Event of Default has occurred and is then continuing under any of
the terms and provisions of this Lease, the first (1st) full months Base Rent
shall be abated.


All payable on the first day of each and every month during the Lease Term.
Subject to Section 4.02, the Base Rent constitutes the full rent except for
electricity charges which Tenant shall pay its sub-metered share, any late fees
or charges and any additional rent which may be due pursuant to the terms of
this Lease. During the Lease Term, Tenant shall be responsible for all electric
consumption with the Premises.


1.08           Tenant's Percentage Share.  The term "Tenant's Percen­tage Share"
for Property Taxes (as such term is hereinafter defined) shall mean 2.30% with
respect to increases in Property Taxes.  The term "Tenant's Percentage Share for
Operating Expenses" (as such term is hereinafter defined) shall mean 2.30% with
respect to increases in Operating Expenses and with respect to Tenant's law
compliance obligations under Section 7.02(C) of this Lease.  Tenant's Percentage
Share for Property Taxes and Tenant's Percentage Share for Operating Expenses
are sometimes referred to together as "Tenant's Percentage Shares".


1.09           Security Deposit.  The term "Security Deposit" shall mean
$9,739.50 representing one (1) months of Base Rent and is to be paid to Landlord
upon the execution of this Lease.


1.10           Tenant's Permitted Use.  The term "Tenant's Permitted Use" shall
mean the Premises are to be used and occupied by Tenant solely for office
purposes and for no other purpose or use without the prior written consent of
Landlord.
 
1.11           Business Hours.  The term "Business Hours" shall mean the hours
of 8:00 A.M. to 6:00 P.M., Monday through Friday, and 8:00 A.M. to 1:00 P.M.,
Saturdays (federal and state holidays excepted).


 
 

--------------------------------------------------------------------------------

 
 
1.12           Landlord's Address For Notices.  The term "Landlord's Address for
Notices" shall mean ASI Management, 100 South Broad Street, Suite 1300,
Philadelphia, PA 19910 Attn: Property Manager, with a copy to:  Philip B. Trost,
Esq., 330 West 42nd Street – Suite 1700, New York, NY 10036.


1.13           Tenant's Address For Notices.  The term "Tenant's Address for
Notices" shall mean 8 Penn Center, 1628 JFK Boulevard – Suite 300, Philadelphia,
PA 19103.


1.14           Brokers. The term "Broker" shall mean MS Fox Real Estate Group.


1.15           Guarantors.   None


ARTICLE II - PREMISES


2.01           Lease of Premises.  Landlord hereby leases the Premises to
Tenant, and Tenant hereby leases the Premises from Landlord, upon all of the
terms, covenants and conditions contained in this Lease. Landlord shall at its
sole cost and expense subject to its building standard furnish and install the
improvements outlined on the plan by Partridge Architects marked as Exhibit “B”
attached hereto and made a part hereof.


2.02           Acceptance of Premises.  Tenant acknowledges that Land­lord has
not made any representation or warranty with respect to the condition of the
Premises or the Building or with respect to the suitability or fitness of either
for the conduct of Tenant's Permitted Use or for any other purpose. Subject to
Landlord’s completion of the work referred to in Section 2.01 above and except
as to latent defects, if any, Tenant accepts the Premises in its “as-is”
condition.


ARTICLE III - TERM


3.01           Except as otherwise provided in this Lease, the Lease Term shall
be for the period described in Section 1.04 of this Lease, commencing on the
Commencement Date described in Section 1.05 of this Lease and ending on the
Expiration Date described in Section 1.06 of this Lease; provided, however,
that, if, for any reason, Landlord is unable to deliver possession of the
Premises on the date described in Section 1.05 of this Lease, Landlord shall not
be liable for any damage caused thereby, nor shall the Lease be void or
void­able, but, rather, the Lease Term shall commence upon, and the Commencement
Date shall be, the date that possession of the Premises is so tendered to Tenant
(except for Tenant-caused delays which shall not be deemed to delay
commence­ment of the Lease Term), and the Expiration Date described in Sec­tion
1.06 of this Lease shall be extended by an equal number of
days.  Notwithstanding anything contained herein to the contrary, in the event
that Landlord is unable to deliver possession of the Premises on or before May
31, 2011, Tenant shall have the right to terminate this Lease by providing
Landlord with written notice of such termination after May 31, 2011 and prior to
Landlord’s delivery of possession of the Premises to Tenant.
 
ARTICLE IV - RENTAL


4.01           Definitions.  As used herein,


   (A)           "Base Year" shall mean calendar year 2011.


   (B)           "Property Taxes" shall mean all payments and related expenses
paid or incurred by Landlord with respect to taxes or assessments affecting the
Building or the Premises, including with­out limitation, any form of real
property tax, assessment, rapid transit tax or assessment, benefit assessment,
business or license fee or tax, commercial rental tax, assessment for Center
City District services, and any tax or similar imposi­tion in substitution for
any of the foregoing imposed by any govern­mental or quasi-governmental
authority, including but not limited to any increases in any such tax as a
result of any sale, transfer, financing, refinancing or exchange of the
Building, or any part thereof, and any reasonable attorneys' fees, accounting
and appraisal fees and other costs incurred in connection with any proceedings
to contest or deter­mine any taxes or assessments. There shall be excluded from
Property Taxes all income taxes, capital stock, inheritance, estate, gift or any
other taxes imposed upon or measured by Landlord's gross income or profits
unless the same shall be imposed in lieu of real estate taxes or other ad
valorem taxes.


   (C)           "Operating Expenses" shall mean all costs, fees, disbursements
and expenses paid or incurred by or on behalf of Landlord in the operation,
ownership, maintenance, insurance, management, replacement and repair of the
Building (excluding Property Taxes) including without limitation:


   (i)           Premiums for property, casualty, liability, rent interruption
or other types of insurance carried by Landlord.


   (ii)           Salaries, wages and other amounts paid or payable for
personnel including the Building manager, super­inten­dent, operation and
maintenance staff, and other employees of Land­lord involved in the maintenance
and operation of the Building, includ­ing contributions and premiums towards
fringe benefits, unemploy­ment, disability and worker's compensation insurance,
pen­sion plan contributions and similar premiums and contributions and the total
charges of any independent contractors or property man­agers engaged in the
operation, repair, care, maintenance and clean­ing of any portion of the
Building.
 
 
 

--------------------------------------------------------------------------------

 


   (iii)           Cleaning expenses, including without limi­ta­tion janitorial
services, window cleaning, and garbage and refuse removal.


   (iv)           Landscaping expenses, including without limitation irrigating,
trimming, mowing, fertil­iz­ing, seeding, and replacing plants.


   (v)           Heating, ventilating, air conditioning and steam/utilities
expenses, including fuel, gas, electricity, water, sewer, tele­phone, and other
services.


   (vi)           Subject to the provisions of Sec­tion 4.01(C)(xii) below, the
cost of maintaining, operating, repair­ing and replacing components of equipment
or machinery, including without limi­tation heating, refrigeration, ventilation,
electrical, plumbing, mechanical, elevator, escalator, sprinklers, fire/life
safety, security and energy management systems, including service contracts,
maintenance contracts, supplies and parts.


   (vii)           Other items of repair or maintenance of elements of the
Building.


   (viii)           The costs of polic­ing, security and supervision of the
Building.


   (ix)           Fair market rental and other costs with respect to the
manage­ment office for the Building.


   (x)           The cost of the rental of any machinery or equipment and the
cost of supplies used in the maintenance and operation of the Building.


   (xi)           Audit fees and the cost of accounting services incurred in the
prepara­tion of statements referred to in this Lease and financial state­ments,
and in the computation of the rents and charges payable by tenants of the
Building.


   (xii)           The costs of improvements, repairs, or replace­ments to the
Building or the equipment or machinery used in connection with the Building if
the capital improvement is made after the date of this Lease and is intended to
reduce Operating Expenses; provided, however, any such costs which are prop­erly
charged to a capital account shall not be included in Oper­ating Expenses in a
single year but shall instead be amortized over their useful lives, as
determined by the Landlord in accordance with generally accepted accounting
principles, and only the annual amortization amount shall be included in the
Operat­ing Expenses for a particular year.


   (xiii)           Legal fees and expenses, including, but not limited to, such
expenses that relate to seeking or obtaining reductions in or refunds of
Property Taxes, or components thereof.


   (xiv)           A fee for the administration and management of the Building
appropriate to the first class nature of the Building as reasonably determined
by the Landlord from time to time.


Operating Expenses shall not include costs of alteration of the premises of
tenants of the Building, depreciation charges, interest and principal payments
on mortgages, ground rental payments, real estate brokerage and leasing
commissions, expenses incurred in enforcing obligations of tenants of the
Building, salaries and other compensation of executive officers of the managing
agent of the Building senior to the Building manager, costs of any special
service provided to any one tenant of the Building but not to tenants of the
Building generally, and costs of marketing or advertising the Building.


If the Building does not have ninety-five percent (95%) occupancy during an
entire calendar year, including the Base Year, then the variable cost component
of "Property Taxes" and "Operating Expenses" shall be equitably adjusted so that
the total amount of Property Taxes and Operating Expenses equals the total
amount which would have been paid or incurred by Landlord had the Building been
ninety-five percent (95%) occupied for the entire calendar year.  In no event
shall Landlord be entitled to receive from Tenant and any other tenants in the
Building an aggregate amount in excess of actual Operating Expenses as a result
of the foregoing provision.


4.02           Base Rent.  During the Lease Term, Tenant shall pay to Landlord
as rental for the Premises the Base Rent described in Sec­tion 1.07 above,
subject to the following adjustments (herein called the "Rent Adjustments"):


   (A)                 During each calendar year subsequent to the Base Year,
the Base Rent payable by Tenant to Landlord shall be increased by (collectively,
the "Tax and Operating Expense Adjustment"):  (i) Tenant's Percentage Share for
Property Taxes of the total dollar increase, if any, in Property Taxes paid or
incurred by Landlord during such year over Property Taxes for the Base Year; and
(ii) Tenant's Percentage Share for Operating Expenses of the total dollar
increase, if any, in Operating Expenses paid or incurred by Landlord during such
year over Operating Expenses paid or incurred by Landlord during the Base Year.
 
 
 

--------------------------------------------------------------------------------

 
 
4.03           Adjustment Procedure; Estimates.  The Tax and Operating Expense
Adjustment specified in Section 4.02(A) shall be determined and paid as follows:


   (A)          During each calendar year subsequent to the Base Year, Landlord
shall give Tenant written notice of its estimate of any increased amounts
payable under Section 4.02(A) for that calen­dar year.  On or before the first
day of each calendar month during the calendar year, Tenant shall pay to
Landlord one-twelfth (1/l2th) of such estimated amounts; provided, however,
that, not more often than quarterly, Landlord may, by written notice to Tenant,
revise its estimate for such year, and subsequent payments by Tenant for such
year shall be based upon such revised estimate.


   (B)           Within ninety (90) days after the close of each calendar year
or as soon thereafter as is practicable, Landlord shall deliver to Tenant a
statement of that year's Property Taxes and Operating Expenses, and the actual
Tax and Operating Expense Adjustment to be made pursu­ant to Section 4.02(A) for
such calendar year, as determined by Landlord (the "Land­lord's Statement") and
such Landlord's Statement shall be binding upon Landlord and Tenant, except as
provided in Section 4.04 below.  If the amount of the actual Tax and Operating
Expense Adjustment is more than the estimated payments for such calendar year
made by Tenant, Tenant shall pay the deficiency to Landlord upon receipt of
Landlord's Statement.  If the amount of the actual Tax and Operating Expense
Adjustment is less than the estimated payments for such calendar year made by
Tenant, any excess shall be credited against Rent (as hereinafter defined) next
payable by Tenant under this Lease or, if the Lease Term has expired, any excess
shall be paid to Tenant.  No delay in providing the statement described in this
subpara­graph (B) shall act as a waiver of Landlord's right to payment under
Section 4.02(A) above.


   (C)           If this Lease shall terminate on a day other than the end of a
calendar year, the amount of the Tax and Operating Expense Adjustment to be paid
pursuant to Section 4.02(A) that is applicable to the calen­dar year in which
such termination occurs shall be prorated on the basis that the number of days
from January 1 of the calendar year to the termination date bears to 365.  The
termination of this Lease shall not affect the obligations of Landlord and
Tenant pur­su­ant to Section 4.03(B) to be performed after such termination.


4.04           Review of Landlord's Statement.  Provided that Tenant is not then
in default beyond any applicable cure period of its obligations to pay Base
Rent, additional rent described in Section 4.02(A), or any other payments
required to be made by it under this Lease and provided further that Tenant
strictly complies with the provisions of this Section 4.04, Tenant shall have
the right, once each calendar year, to reasonably review supporting data for any
portion of a Landlord's Statement (provided, however, Tenant may not have an
audit right to all documentation relating to Building operations as this would
far exceed the relevant information necessary to properly document a
pass-through billing statement, but real estate tax statements, and information
on utilities, repairs, maintenance and insurance will be available), in
accordance with the following procedure:


   (A)           Tenant shall, within ten (10) business days after any such
Landlord's Statement is delivered, deliver a written notice to Landlord
specifying the portions of the Landlord's State­ment that are claimed to be
incorrect, and Tenant shall simul­tane­ously pay to Landlord all amounts due
from Tenant to Landlord as specified in the Landlord's Statement.  Except as
expressly set forth in subsection (C) below, in no event shall Tenant be
entitled to withhold, deduct, or offset any monetary obligation of Tenant to
Landlord under the Lease (including without limitation, Tenant's obligation to
make all payments of Base Rent and all payments of Tenant's Tax and Operating
Expense Adjustment) pending the completion of and regardless of the results of
any review of records under this Section 4.04.  The right of Tenant under this
Section 4.04 may only be exercised once for any Landlord's Statement, and if
Tenant fails to meet any of the above conditions as a prerequisite to the
exercise of such right, the right of Tenant under this Section 4.04 for a
particular Land­lord's Statement shall be deemed waived.


   (B)           Tenant acknowledges that Landlord maintains its records for the
Building at Landlord's manager's corporate offices, presently located at the
address set forth in Section 1.12, and Tenant agrees that any review of records
under this Section 4.04 shall be at the sole expense of Tenant and shall be
conducted by an independent firm of certified public accountants of national
standing.  Tenant acknowledges and agrees that any records reviewed under this
Section 4.04 constitute confidential information of Landlord, which shall not be
disclosed to anyone other than the accountants performing the review and the
principals of Tenant who receive the results of the review.  The disclosure of
such information to any other per­son, whether or not caused by the conduct of
Tenant, shall consti­tute a material breach of this Lease.


   (C)           Any errors disclosed by the review  shall be promptly corrected
by Landlord, provided, however, that if Landlord disagrees with any such claimed
errors, Landlord shall have the right to cause another review to be made by an
independent firm of certified public accountants of national standing.  In the
event of a disagreement between the two accounting firms, the review that
discloses the least amount of deviation from the Landlord's State­ment shall be
deemed to be correct.  In the event that the results of the review of records
(taking into account, if applicable, the results of any additional review caused
by Landlord) reveal that Tenant has overpaid obligations for a preceding period,
the amount of such overpayment shall be credited against Tenant's subsequent
installment obligations to pay the estimated Tax and Operating Expense
Adjustment.  In the event that such results show that Tenant has underpaid its
obligations for a preceding period, Tenant shall be liable for Landlord's actual
accounting fees, and the amount of such underpayment shall be paid by Tenant to
Landlord with the next succeeding installment obligation of estimated Tax and
Operating Expense Adjustment.
 
 
 

--------------------------------------------------------------------------------

 
 
4.05           Payment.  On the Commencement Date, Tenant shall pay Landlord
Base Rent for any partial calendar month of the Lease Term that begins on the
Commencement Date and ends on the last day of the calendar month in which the
Commencement Date occurs.  Thereafter the Base Rent described in Section 1.07,
as adjusted in accordance with Section 4.02, shall be payable in advance on the
first day of each calendar month, subject to the one (1) month rent abatement
provided for in Section 1.07.  If the Commencement Date is other than the first
day of a calendar month, the prepaid Base Rent for such partial month shall be
prorated in the pro­portion that the number of days this Lease is in effect
during such partial month bears to the total number of days in the calen­dar
month.  All Rent, and all other amounts payable to Landlord by Tenant pursuant
to the provisions of this Lease, shall be paid to Landlord, without notice,
demand, abatement, deduction or off­set, in lawful money of the United States at
Landlord's office in the Building or to such other person or at such other place
as Land­lord may designate from time to time by written notice given to
Tenant.  No payment by Tenant or receipt by Landlord of a lesser amount than the
correct Rent due hereunder shall be deemed to be other than a payment on
account; nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed to effect or evidence an accord and
satisfaction; and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance or pursue any other remedy in this Lease
or at law or in equity provided.


4.06           Late Charge; Interest.  Tenant acknowledges that the late payment
of Base Rent or any other amounts payable by Tenant to Land­lord hereunder (all
of which shall constitute additional rental to the same extent as Base Rent)
will cause Landlord to incur admin­istrative costs and other damages, the exact
amount of which would be impracticable or extremely difficult to
ascertain.  Land­lord and Tenant agree that if Landlord does not receive any
such payment on or before ten (10) days after the date the payment is due,
Tenant shall pay to Landlord, as additional rent, (a) a late charge equal to
five percent (5%) of the overdue amount to cover such additional administrative
costs; and (b) interest on the delinquent amounts at the lesser of the maximum
rate permitted by law if any or twelve percent (12%) per annum from the date due
to the date paid.


4.07           Additional Rental.  For purposes of this Lease, all amounts
payable by Tenant to Landlord pursuant to this Lease, whether or not denominated
as such, shall constitute additional rental hereunder.  Such additional rental,
together with the Base Rent and Rent Adjustments, shall sometimes be referred to
in this Lease as "Rent".


ARTICLE V - ADDITIONAL TAXES


5.01           In addition to the Base Rent and other charges to be paid by
Tenant hereunder, Tenant shall reimburse Landlord upon demand for any and all
taxes payable by or imposed upon Landlord upon or with respect to:  any fixtures
or personal property located in the Premises; any leasehold improvements made in
or to the Premises by or for Tenant; the Rent payable here­under, including,
without limitation, any gross receipts tax, license fee or excise tax levied by
any governmental authority; the posses­sion, leasing, operation, management,
maintenance, alteration, repair, use or occupancy of any portion of the Premises
(including without limitation any applicable possessory interest taxes); or this
transaction or any document to which Tenant is a party creat­ing or transferring
an interest or an estate in the Premises. If applicable to Tenant, Tenant agrees
to pay Landlord, as additional rent, hereunder, within 15 days after demand
therefor, the Philadelphia Business Use and Occupancy tax applicable to the
Premises. In the event that Tenant fails to make such payment within such
period, and penalties, costs, interest or charges shall have accrued on such
unpaid amount, then, without limitation of any other remedies which may be
available to Landlord under this Lease or at law or in equity, Tenant shall be
obligated to pay to Landlord any penalties, costs, interest and charges incurred
by Landlord or by reason of Tenant's failure to pay or remit such tax.


ARTICLE VI - SECURITY DEPOSIT


6.01           Upon the execution of this Lease, Tenant shall deposit with
Landlord the Security Deposit described in Section 1.09 above.  The Security
Deposit is made by Tenant to secure the faithful per­for­mance of all the terms,
covenants and conditions of this Lease to be performed by Tenant.  If Tenant
shall default with respect to any covenant or provision hereof, Landlord may
use, apply or retain all or any portion of the Security Deposit to cure such
default or to compensate Landlord for any loss or damage which Landlord may
suffer thereby.  If Landlord so uses or applies all or any portion of the
Security Deposit, Tenant shall immediately upon written demand deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to the full
amount hereinabove stated.  Landlord shall not be required to keep the Security
Deposit sepa­rate from its general accounts and Tenant shall not be entitled to
interest on the Security Deposit.  Within thirty (30) days after the expiration
of the Lease Term and the vacation of the Premises by Tenant, the Security
Deposit, or such part as has not been applied to cure the default, shall be
returned to Tenant.


ARTICLE VII - USE OF PREMISES


7.01           Tenant's Permitted Use.  Tenant shall use the Premises only for
Tenant's Permitted Use as set forth in Section 1.09 above and shall not use or
permit the Premises to be used for any other purpose without the prior written
consent of Landlord.  Tenant shall, at its sole cost and expense, obtain all
governmental licenses and permits required to allow Tenant to conduct Tenant's
Permitted Use.  Landlord disclaims any warranty that the Premises are suitable
for Tenant's use and Tenant acknowledges that it has had a full opportunity to
make its own determination in this regard.
 
 
 

--------------------------------------------------------------------------------

 
 
7.02           Compliance With Laws and Other Requirements.


   (A)           Landlord shall, at its own expense, deliver the Premises to
Tenant in full and complete compliance with all Applicable Laws (hereinafter
defined) in effect as of the Commencement Date and applicable to the Premises or
Tenant’s Permitted Use thereof.  Thereafter, Tenant shall cause the Premises to
comply in all material respects with all laws, ordinances, regulations and
directives of any governmental authority having jurisdiction including without
limitation any certificate of occupancy and any law, ordinance, regulation,
covenant, condition or restriction affecting the Building or the Premises which
in the future may become applicable to the Premises (collectively "Applicable
Laws").") pertaining to Tenant’s use and occupancy of the Premises or regarding
the physical condition of the Premises but only to the extent that such
Applicable Laws pertain to the Premises on account of the particular manner in
which Tenant conducts its business on the Premises.


   (B)           Tenant shall not use the Premises, or permit the Premises to be
used, in any manner which: (a) violates any Applicable Law; (b) causes or is
reasonably likely to cause damage to the Building or the Premises; (c) violates
a requirement or condition of any fire and extended insurance policy covering
the Building and/or the Premises, or increases the cost of such policy; (d)
constitutes or is reasonably likely to constitute a nuisance, annoyance or
inconvenience to other tenants or occupants of the Building or its equipment,
facilities or systems; (e) interferes with, or is reasonably likely to interfere
with, the transmission or reception of microwave, television, radio, telephone,
or other communication signals by antennae or other facilities located in the
Building; or (f) violates the Rules and Regulations described in Article XX.


   (C)           In addition to any other amounts payable by Tenant to Landlord
hereunder, Tenant shall pay to Landlord, as and when billed to Tenant and as
additional rent, Tenant's Percentage Share of the cost of any improvements,
capital expenditures, repairs, or replacements to the Building, or any equipment
or machinery used in connection with Building, if any such item is required
under any Applicable Law which was not applicable to the Building at the time
the Building was constructed; provided, however, that any such costs which are
properly charged to a capital account shall not be payable in a single year but
shall instead be amortized over their useful lives, as determined by the
Landlord in accordance with generally acceptable accounting principles, and only
the annual amortization amount (prorated based on the number of days of the
Lease term in the calendar year) shall be payable by the Tenant with respect to
any calendar year.
 
7.03            Hazardous Materials.


   (A)           No Hazardous Materials, as defined herein, shall be Handled, as
also defined herein, upon, about, above or beneath the Premises or any portion
of the Building by or on behalf of Tenant, its subtenants or its assignees, or
their respective contractors, clients, officers, directors, employees, agents,
or invitees.  Any such Hazardous Materials so Handled shall be known as Tenant's
Hazardous Materials.  Notwithstanding the foregoing, normal quantities of those
Hazardous Materials customarily used in the conduct of general administrative
and executive office activities (e.g., copier fluids and cleaning supplies) may
be used and stored at the Premises without Landlord's prior written consent, but
only in compliance with all applicable Environmental Laws, as defined herein and
with the highest prevailing industry standards.


   (B)           Notwithstanding the obligation of Tenant to indemnify Landlord
pursuant to this Lease, Tenant shall, at its sole cost and expense, promptly
take all actions required by any federal, state or local governmental agency or
political subdivision, or necessary for Landlord to make full economic use of
the Premises or any portion of the Building, which requirements or necessity
arises from the Handling of Tenant's Hazardous Materials upon, about, above or
beneath the Premises or any portion of the Building.  Such actions shall
include, but not be limited to, the investigation of the environmental condition
of the Premises or any portion of the Building, the preparation of any
feasibility studies or reports and the performance of any cleanup, remedial,
removal or restoration work.  Tenant shall take all actions necessary to restore
the Premises or any portion of the Building to the condition existing prior to
the introduction of Tenant's Hazardous Materials, notwithstanding any less
stringent standards or remediation allowable under applicable Environmental
Laws.  Tenant shall nevertheless obtain Landlord's written approval prior to
undertaking any actions required by this Section, which approval shall not be
unreasonably withheld so long as such actions would not potentially have a
material adverse long-term or short-term effect on the Premises or any portion
of the Building.


   (C)           "Environmental Laws" means and includes all now and hereafter
existing statutes, laws, ordinances, codes, regulations, rules, rulings, orders,
decrees, directives, policies and requirements by any federal, state or local
governmental authority regulating, relating to, or imposing liability or
standards of conduct concerning public health and safety or the environment.


   (D)           "Hazardous Materials" means:  (a) any material or
substance:   (i) which is defined or becomes defined as a "hazardous substance",
"hazardous waste," "infectious waste," "chemical mixture or substance," or "air
pollutant" under Environmental Laws; (ii) containing petroleum, crude oil or any
fraction thereof; (iii) containing polychlorinated biphenyls (PCB's); (iv)
containing asbestos; (v) which is radioactive; (vi) which is infectious; or
(b) any other material or substance displaying toxic, reactive, ignitable or
corrosive characteristics, as all such terms are used in their broadest sense,
and are defined, or become defined by Environmental Laws; or materials which
cause a nuisance upon or waste to the Premises or any portion of the Building.
 
 
 

--------------------------------------------------------------------------------

 
 
   (E)           "Handle," "Handled," or "Handling" shall mean any installation,
handling, generation, storage, treatment, use, disposal, discharge, release,
manufacture, refinement, presence, migration, emission, abatement, removal,
transportation, or any other activity of any type in connection with or
involving Hazardous Materials.


ARTICLE VIII - UTILITIES AND SERVICES


8.01           Building Services.  As long as Tenant is not in default under
this Lease, Landlord agrees to furnish or cause to be furnished to the Premises
the following utilities and services, sub­ject to the conditions and standards
set forth herein:


   (A)           Non-attended automatic elevator service for passengers on a
twenty-four (24) hour basis and freight elevator service during Business
Hours.  Such normal elevator service, passenger or freight, if furnished at
other times shall be optional with Landlord and shall never be deemed a
continuing obligation.  Furniture, freight and other large or heavy articles may
be brought into the Building only at times and in the manner designated by
Landlord and always at Tenant's sole responsibility.  Such objects shall be
taken to or from the Premises by the freight elevator and Tenant shall pay for
freight elevator service at rates established by the Landlord.  The Landlord,
however, shall provide limited passenger elevator service daily at all times
such normal passenger service is not furnished.


   (B)           During Business Hours, such air conditioning, heating and
ventilation as, in Landlord's judgment, are required for the comfortable use and
occupancy of the Premises; provided, however, that if Tenant shall require
heating, ventilation or air conditioning in excess of that which Landlord shall
be required to provide hereunder, Landlord may provide such additional heating,
ventilation or air conditioning at such rates and upon such addi­tional
conditions as shall be determined by Landlord from time to time.


   (C)           At all reasonable times, electric current as required for
building standard lighting and fractional horsepower office machines; provided,
however, that: (i) without Landlord's consent, Tenant shall not install, or
permit the installation, in the Premises of any computers, word processors,
electronic data processing equipment or other type of equipment or machines
which will increase Tenant's use of electric current in excess of that which
Landlord is obligated to provide hereunder (provided, how­ever, that the
foregoing shall not preclude the use of personal computers or similar office
equipment); (ii) if Tenant shall require electric current which may disrupt the
provision of elec­trical service to other tenants, Landlord may refuse to grant
its consent and (iii) if Tenant's increased elec­trical requirements will
materially affect the temperature level in the Premises or the Building,
Landlord's consent may be conditioned upon Tenant's requirement to pay such
amounts as will be incurred by Landlord to install and operate any machinery or
equipment neces­sary to restore the temperature level to that otherwise required
to be provided by Landlord, including but not limited to the cost of
modifications to the air conditioning system.  Tenant shall pay Landlord monthly
for all electric current provided in connection with the Premises, as additional
rent, the then prevailing rates (the General Services Commercial Rate or any
successor rate) (and at the prevailing terms and classification which would be
charged by the supplying public utility to Tenant for such electric current
used), according to a meter installed by the Landlord at Tenant's expense
measuring the supply.  Without being liable to Tenant therefor or abating or
lessening any of Tenant's obligations hereunder, Landlord may discontinue the
furnishing of electric current upon giving Tenant thirty (30) days' written
notice of Landlord's intention so to do and Tenant shall thereupon have the
right to make an individual contract with the public utility servicing the
Building, for the furnishing of electric current at Tenant's expense, and shall
have the right to use Landlord's wires and conduits then serving the Premises,
if necessary, and to the extent then available, suitable, and safely capable
therefor.  Landlord shall not be liable for the failure of any supply in the
electric current not arising from Landlord's negligence.  Tenant shall purchase
from Landlord all light bulbs, fluorescent tubes, ballasts, or starters used in
the Premises.  Rigid conduit only will be allowed.  Landlord shall not, in any
way be liable or responsible to Tenant for any loss or damage or expense which
Tenant may incur or sustain if, for any reasons beyond Landlord's reasonable
control, either the quantity or character of electric service is changed or is
no longer available or suitable for Tenant's requirements.  Any riser or risers
(and all other equipment proper or necessary in connection therewith) required
after the commencement of the Lease Term to supply Tenant's electrical
requirement will, upon Tenant's written request (and at its sole expense as
additional rent), be installed by Landlord if, in Landlord's sole judgment, the
same is necessary and will not cause permanent damage or injury to or adversely
affect the appearance of the Building or Premises or create a dangerous or
hazardous condition or entail excessive or unreasonable alterations, repairs, or
expense or interfere with or disturb other tenants or occupants.  Tenant
covenants that at all times its use of electric current shall never exceed the
capacity of the feeders, risers or electrical installations of the Building.  If
any tax be imposed upon Landlord's receipts from the sale or resale of
electrical energy or gas or telephone service to Tenant by any governmental
authority, Tenant covenants that, where permitted by law, Tenant's pro rata
share of such taxes shall be paid by Tenant to Landlord.  If sub-metering of
electricity in the Building will not be permitted under future laws or
regulations, the Base Rent will then be equitably and periodically adjusted to
include an additional payment to Landlord reflecting the cost to Landlord for
furnishing electricity to Tenant in the Premises.


   (D)           Water for drinking and rest room purposes.


   (E)           Reasonable janitorial and cleaning services substantially as
set forth on Exhibit "C" attached to this Lease, pro­vided that the Premises are
used exclusively for office purposes and are kept reasonably in order by
Tenant.  If the Premises are not used exclusively as offices, or if the Tenant
elects and Land­lord consents, the Premises shall be kept clean and in order by
Tenant, at Tenant's expense, to the satisfaction of Landlord and by persons
approved by Landlord; and, in all events, Tenant shall pay to Landlord the cost
of removal of Tenant's refuse and rubbish, to the extent that the same exceeds
the refuse and rubbish attendant to normal office usage.
 
 
 

--------------------------------------------------------------------------------

 
 
Any amounts which Tenant is required to pay to Landlord pur­su­ant to this
Section 8.01 shall be payable upon demand by Landlord and shall constitute
additional rent.


8.02            Interruption of Services.  Landlord shall not be liable for any
failure to furnish, stoppage of, or interruption in fur­nish­ing any of the
services or utilities described in Section 8.01, when such failure is caused by
accident, breakage, repairs, strikes, lockouts, labor disputes, labor
disturbances, governmental regulation, civil disturbances, acts of war,
moratorium or other governmental action, or any other cause beyond Landlord's
reasonable control, and, in such event, Tenant shall not be entitled to any
damages nor shall any failure or interruption abate or suspend Tenant's
obligation to pay Base Rent and additional rental required under this Lease or
constitute or be construed as a constructive or other eviction of
Tenant.  Further, in the event any governmental authority or public utility
promulgates or revises any law, ordinance, rule or regulation, or issues
mandatory con­trols or voluntary controls relating to the use or conservation of
energy, water, gas, light or electricity, the reduction of auto­mo­bile or other
emissions, or the provision of any other utility or service, Landlord may take
any reasonably appropriate action to comply with such law, ordinance, rule,
regulation, mandatory con­trol or voluntary guideline without affecting Tenant's
obligations hereunder.  Tenant recognizes that any security services provided by
Landlord at the Building are for the protection of Landlord's property and under
no circumstances shall Landlord be responsible for, and Tenant waives any rights
with respect to, providing security or other protection for Tenant or its
employees, invitees or property in or about the Premises or the Building.


ARTICLE IX - MAINTENANCE AND REPAIRS


9.01           Landlord's Obligations.  Except as provided in Sec­tions 9.02 and
9.03 below, Landlord shall maintain the Building in reasonable order and repair
throughout the Lease Term; provided, however, that Landlord shall not be liable
for any failure to make any repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after written notice of the need
for such repairs or maintenance is given to Landlord by Tenant.  Except as
provided in Article XII, there shall be no abatement of Rent, nor shall there be
any liability of Landlord, by reason of any injury or inconvenience to, or
interference with, Tenant's busi­ness or operations arising from the making of,
or failure to make, any maintenance or repairs in or to any portion of the
Bui­lding.


9.02           Tenant's Obligations.  During the Lease Term, Tenant shall, at
its sole cost and expense, maintain the Premises in good order and
repair.  Further, Tenant shall be responsible for, and upon demand by Landlord
shall promptly reimburse Landlord for, any damage to any portion of the Building
or the Premises caused by (a) Tenant's activities in the Building or the
Premises; (b) the performance or existence of any alterations, additions or
improve­ments made by Tenant in or to the Premises; (c) the installation, use,
operation or movement of Tenant's property in or about the Building or the
Premises; or (d) any act or omission by Tenant or its officers, partners,
employees, agents, contractors or invitees.


9.03           Landlord's Rights.  Landlord and its contractors shall have the
right, at all reasonable times, to enter upon the Premises to make any repairs
to the Premises or the Building reasonably required or deemed reasonably
necessary by Landlord and to erect such equipment, including scaffolding, as is
reasonably necessary to effect such repairs.


ARTICLE X - ALTERATIONS, ADDITIONS AND IMPROVEMENTS


10.01          Landlord's Consent; Conditions.  Tenant shall not make or permit
to be made any alterations, additions, or improvements in or to the Premises
("Alterations") without the prior written con­sent of Landlord.  Landlord may
impose as a condition to such con­sent such requirements as Landlord in its sole
discretion deems neces­sary or desirable including without limitation:  Tenant's
sub­mis­sion to Landlord, for Landlord's prior written approval, of all plans
and specifications relating to the Alterations; Landlord's prior written
approval of the time or times when the Alterations are to be performed;
Landlord's prior written approval of the con­trac­tors and subcontractors
performing work in connection with the Alterations; Tenant's receipt of all
necessary permits and approvals from all governmental authorities having
jurisdiction over the Premises prior to the construction of the Alterations;
Tenant's written notice of whether the Alterations include the Handling of any
Hazardous Materials, pursuant to Section 7.03; Tenant's delivery to Landlord of
such bonds and insurance as Landlord shall reasonably require; and Tenant's
payment to Landlord of all costs and expenses incurred by Landlord because of
Tenant's Alterations, including but not limited to costs incurred in reviewing
the plans and specifica­tions for, and the progress of, the Alterations.


10.02          Performance of Alterations Work.  All work relating to the
Alterations shall be performed in compliance with the plans and specifications
approved by Landlord, all applicable laws, ordin­ances, rules, regulations and
directives of all governmental auth­or­ities having jurisdiction and the
requirements of all carriers of insurance on the Premises and the Building, the
Board of Underwriters, Fire Rating Bureau, or similar organization.  All work
shall be performed in a diligent, first class manner and so as not to
unreasonably interfere with any other tenants or occupants of the Building.  All
work shall be performed by reputable contractors and workmen who are members of
or affiliated with AFL-CIO Union. All costs incurred by Landlord relating to the
Alterations shall be payable to Landlord by Tenant as additional rent upon
demand.
 
 
 

--------------------------------------------------------------------------------

 
 
10.03          Liens.  Tenant shall pay when due all costs for work performed
and materials supplied to the Premises.  Tenant shall keep Landlord, the
Premises and the Building free from all liens, stop notices and violation
notices relating to the Alterations or any other work performed for, materials
furnished to or obligations incurred by Tenant and Tenant shall protect,
indemnify, hold harm­less and defend Landlord, the Premises and the Building of
and from any and all loss, cost, damage, liability and expense, including
attorneys' fees, arising out of or related to any such liens or
notices.  Further, Tenant shall give Landlord not less than seven (7) business
days prior written notice before commencing any Alter­ations in or about the
Premises to permit Landlord to post appro­pri­ate notices of
non-responsibility.  Tenant shall also secure, prior to commencing any
Alterations, at Tenant's sole expense, a completion and lien indemnity bond
satisfactory to Landlord for such work.  During the progress of such work,
Tenant shall, upon Landlord's request, furnish Landlord with sworn contractor's
statements and lien waivers covering all work theretofore performed.  Tenant
shall satisfy or other­wise discharge all liens, stop notices or other claims or
encum­brances within ten (10) days after Landlord notifies Tenant in writing
that any such lien, stop notice, claim or encumbrance has been filed.  If Tenant
fails to pay and remove such lien, claim or encumbrance within such ten (10)
days, Landlord, at its election, may pay and satisfy the same and in such event
the sums so paid by Landlord, with interest from the date of payment at the rate
set forth in Section 4.06 hereof for amounts owed Landlord by Tenant shall be
deemed to be additional rent due and payable by Tenant at once without notice or
demand.
 
10.04          Lease Termination.  Except as provided in this Sec­tion 10.04,
upon expiration or earlier termination of this Lease Tenant shall surrender the
Premises to Landlord in the same condition as when received, subject to
reasonable wear and tear.  All Alterations shall become a part of the Premises
and shall become the property of Landlord upon the expiration or earlier
termination of this Lease, unless Landlord shall, by written notice given to
Tenant, require Tenant to remove some or all of Tenant's Alterations, in which
event Tenant shall promptly remove the designated Alterations and shall promptly
repair any resulting damage, all at Tenant's sole expense.  All business and
trade fixtures, machinery and equipment, furni­ture, movable partitions and
items of personal property owned by Tenant or installed by Tenant at its expense
in the Premises shall be and remain the property of Tenant; upon the expiration
or earlier termination of this Lease, Tenant shall, at its sole expense, remove
all such items and repair any damage to the Premises or the Building caused by
such removal.  If Tenant fails to remove any such items or repair such damage
promptly after the expiration or earlier termination of the Lease, Landlord may,
but need not, do so with no liability to Tenant, and Tenant shall pay Landlord
the cost thereof upon demand.


ARTICLE XI - INDEMNIFICATION AND INSURANCE


11.01          Indemnification.


   (A)           Tenant agrees to protect, indemnify, hold harmless and defend
Landlord and any mortgagee or ground lessor, and each of their respective
partners, directors, officers, agents and employees, successors and assigns
(except to the extent of the losses described below are caused by the negligence
or willful act or omission of Landlord, its agents, employees or contractors),
from and against:


   (i)           any and all loss, cost, damage, liability or expense as
incurred (including but not limited to reasonable attorneys' fees and legal
costs) arising out of or related to any claim, suit or judgment brought by or in
favor of any person or persons for damage, loss or expense due to, but not
limited to, bodily injury, including death, or property damage sustained by such
person or persons which arises out of, is occa­sioned by or is in any way
attributable to the use or occupancy of the Premises by Tenant or the negligence
or willful act or omission of Tenant or its agents, employees, contractors,
clients, invitees or subten­ants except that caused by the gross negligence or
willful act or omission of Landlord or its agents, employees or
contractors.  Such loss or damage shall include, but not be limited to, any
injury or damage to, or death of, Landlord's employees or agents or damage to
the Premises or any portion of the Building.


   (ii)           any and all environmental damages which arise from:  (i) the
Handling of any Tenant's Hazardous Materials, as defined in Section 7.03 or (ii)
the breach of any of the provisions of this Lease.  For the purpose of this
Lease, "environmental damages" shall mean (a) all claims, judgments, damages,
penalties, fines, costs, liabilities, and losses (including without limitation,
diminution in the value of the Premises or any portion of the Building, damages
for the loss of or restriction on use of rentable or usable space or of any
amenity of the Premises or any portion of the Building, and from any adverse
impact of Landlord's marketing of space); (b) all reasonable sums paid for
settlement of claims, reasonable attorneys' fees, consultants' fees and experts'
fees; and (c) all costs incurred by Landlord in connection with investigation or
remediation relating to the Handling of Tenant's Hazardous Materials, whether or
not required by Environmental Laws, necessary for Landlord to make full economic
use of the Premises or any portion of the Building, or otherwise required under
this Lease.  To the extent that Landlord is held strictly liable by a court or
other governmental agency of competent jurisdiction under any Environmental
Laws, Tenant's obligation to Landlord and the other indemnities under the
foregoing indemnification shall likewise be without regard to fault on Tenant's
part with respect to the violation of any Environmental Law which results in
liability to the indemnitee.  Tenant's obligations and liabilities pursuant to
this Section 11.01 shall survive the expiration or earlier termination of this
Lease.


   (B)           Landlord agrees to protect, indemnify, hold harmless and defend
Tenant and its partners, directors, officers, agents and employees, successors
and assigns from and against any and all loss, cost, damage, liability or
expense as incurred, (including but not limited to reasonable attorneys' fees
and legal costs) arising out of or related to any claim, suit or judgment
brought by or in favor of any person or persons for damage, loss or expense due
to, but not limited to, bodily injury, including death, or property damage
sustained by such person or persons which arises out of, is occa­sioned by or is
in any way attributable to the gross negligence or willful act or omission of
Landlord or its agents, employees or contractors.
 
 
 

--------------------------------------------------------------------------------

 
 
   (C)           Notwithstanding anything to the contrary contained herein,
nothing shall be interpreted or used in any way affect, limit, reduce or
abrogate any insurance coverage provided by any insurers to either Tenant or
Landlord.


   (D)           Notwithstanding anything to the contrary contained in this
Lease, nothing herein shall be construed to infer or imply that Tenant is a
partner, joint venturer, agent, employee, or otherwise acting by or at the
direction of Landlord.


11.02          Property Insurance.
 
(A)          At all times during the Lease Term, Tenant shall procure and
maintain, at its sole expense, "all-risk" property insur­ance, in an amount not
less than one hundred percent (100%) of the replacement cost covering (a) all
leasehold improve­ments in and to the Premises which are made at the expense of
Tenant; and (b) Tenant's trade fixtures, equipment and other per­sonal property
from time to time situated in the Premises.  The proceeds of such insurance
shall be used for the repair or replace­ment of the property so insured, except
that if not so applied or if this Lease is terminated following a casualty, the
proceeds applicable to the leasehold improvements shall be paid to Landlord and
the proceeds applicable to Tenant's personal property shall be paid to Tenant.
 
   (B)          At all times during the Lease Term, Tenant shall procure and
maintain business interruption insurance in such amount as will reimburse Tenant
for direct or indirect loss of earnings attributable to all perils insured
against in Section 11.02(A).


11.03          Liability Insurance.  At all times during the Lease Term, Tenant
shall procure and maintain, at its sole expense, general liability insur­ance
applying to the use and occupancy of the Premises and the busi­ness operated by
Tenant.  Such insurance shall have a minimum combined single limit of liability
of at least $1,000,000 per occur­rence and a general aggregate limit of at least
$2,000,000.  All such policies shall be written to apply to all bodily injury,
property damage, personal injury losses and shall be endorsed to include
Landlord and its agents, beneficiaries, partners, employees, and any deed of
trust holder or mortgagee of Landlord or any ground lessor as additional
insureds.  Such liability insurance shall be written as primary policies, not
excess or contributing with or secondary to any other insurance as may be
available to the additional insureds.


   (B)           Prior to the sale, storage, use or giving away of alcoholic
beverages on or from the Premises by Tenant or another person, Tenant, at its
own expense, shall obtain a policy or policies of insurance issued by a
responsible insurance company and in a form acceptable to Landlord saving
harmless and protecting Landlord and the Premises against any and all damages,
claims, liens, judgments, expenses and costs, including actual attorneys' fees,
arising under any present or future law, statute, or ordinance of the State of
Pennsylvania or other governmental authority having jurisdiction of the
Premises, by reason of any storage, sale, use or giving away of alcoholic
beverages on or from the Premises.  Such policy or policies of insurance shall
have a minimum combined single limit of $1,000,000 per occurrence and shall
apply to bodily injury, fatal or nonfatal; injury to means of support; and
injury to property of any person.  Such policy or policies of insurance shall
name the Landlord and its agents, beneficiaries, partners, employees and any
mortgagee of Landlord or any ground lessor of Landlord as additional insureds.


11.04          Workers' Compensation Insurance.  At all times during the Lease
Term, Tenant shall procure and maintain Workers' Compen­sa­tion Insurance in
accordance with the laws of the Commonwealth of Pennsylvania, and Employer's
Liability insurance with a limit not less than $1,000,000 Bodily Injury Each
Accident; $1,000,000 Bodily Injury By Disease - Each Person; and $1,000,000
Bodily Injury to Disease - Policy Limit.


11.05          Policy Requirements.  All insurance required to be maintained by
Tenant shall be issued by insurance companies auth­or­ized to do insurance
business in the Commonwealth of Pennsylvania and rated not less than A-VII in
Best's Insurance Guide.  A certificate of insurance (or, at Landlord's option,
copies of the applicable policies) evidencing the insurance required under this
Article XI shall be delivered to Landlord not less than thirty (30) days prior
to the Commencement Date.  No such policy shall be subject to can­cella­tion or
modification without thirty (30) days prior written notice to Landlord and to
any deed of trust holder, mortgagee or ground lessor designated in writing
(including a mailing address for such person) by Landlord to Tenant.  Tenant
shall furnish Landlord with a replace­ment certificate with respect to any
insurance not less than thirty (30) days prior to the expiration of the current
policy.  Tenant shall have the right to provide the insurance required by this
Article XI pursuant to blanket policies, but only if such blanket policies
expressly provide coverage to the Premises and the Landlord as required by this
Lease.


11.06          Waiver of Subrogation.  Each party hereby waives any right of
recovery against the other for injury or loss due to haz­ards covered by
insurance, to the extent of the injury or loss covered thereby.  Any policy of
insurance to be provided by Tenant pursuant to this Article XI shall contain a
clause denying the applicable insurer any right of subrogation against the other
party.


11.07          Failure to Insure.  If Tenant fails to maintain any insur­ance
which Tenant is required to maintain pursuant to this Article XI, Tenant shall
be liable to Landlord for any loss or cost resulting from such failure to
maintain.  Landlord shall have the right, in its sole discretion, to procure and
maintain such insurance which Tenant is required to maintain hereunder and the
cost thereof shall be deemed additional rental due and payable by
Tenant.  Tenant may not self-insure against any risks required to be covered by
insurance with­out Landlord's prior written consent.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XII - DAMAGE OR DESTRUCTION


12.01          Total Destruction.  Except as provided in Section 12.03 below,
this Lease shall automatically terminate if the Premises are totally destroyed.


12.02          Partial Destruction of Premises.  If the Premises are damaged by
any casualty and, in Landlord's opinion, the Premises (exclusive of any
Alterations made to the Premises by Tenant) can be restored to its pre-existing
condition within one hundred eighty (180) days after the date of the damage or
destruction, Landlord shall, upon written notice from Tenant to Landlord of such
damage, except as provided in Section 12.03, promptly and with due diligence
repair any damage to the Premises (exclusive of any Alterations to the Premises
made by Tenant, which shall be promptly repaired by Tenant at its sole expense)
and, until such repairs are completed, the Rent shall be abated from the date of
damage or destruction in the same proportion that the rent­able area of the
portion of the Premises which is unusable by Tenant in the conduct of its
business bears to the total rentable area of the Premises.  If such repairs
cannot, in Landlord's opin­ion, be made within said one hundred eighty (180) day
period, then Landlord may, at its option, exercisable by written notice given to
Tenant within thirty (30) days after the date of the damage or destruction,
elect to make the repairs within a reasonable time after the damage or
des­truc­tion, in which event this Lease shall remain in full force and effect
but the Rent shall be abated as provided in the preceding sentence; if Landlord
does not so elect to make the repairs, then either Landlord or Tenant shall have
the right, by written notice given to the other within sixty (60) days after the
date of the dam­age or destruction, to terminate this Lease as of the date of
the damage or destruction.


12.03          Exceptions to Landlord's Obligations.  Notwithstanding anything
to the contrary contained in this Article XII, Landlord shall have no obligation
to repair the Premises if either: (a) the Building in which the Premises are
located is so damaged as to require repairs to the Building exceeding twenty
percent (20%) of the full insurable value of the Building; or (b) Landlord
elects to demolish the Building in which the Premises are located; or (c) the
damage or destruction occurs less than two (2) years prior to the Termination
Date, exclusive of option periods.  Further, Ten­ant's Rent shall not be abated
if either (i) the damage or destruc­tion is repaired within five (5) business
days after Landlord receives writ­ten notice from Tenant of the casualty, or
(ii) Tenant, or any officers, partners, employees, agents or invitees of Tenant,
or any assignee or subtenant of Tenant, is, in whole or in part, respon­sible
for the damage or destruction.  If Landlord elects not to repair the Premises
pursuant to this Section 12.03, then Landlord shall give Tenant written notice
of such election within thirty (30) days after the date of the damage or
destruction, and Tenant shall have the right, by written notice given to
Landlord within thirty (30) days after Tenant’s receipt of Landlord’s election
not to repair, to terminate this Lease as of the date of the damage or
destruction.


12.04          Waiver.  The provisions contained in this Lease shall supersede
any contrary laws now or hereafter in effect relating to damage or destruction.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XIII - CONDEMNATION


13.01          Taking.  If the entire Premises or so much of the Prem­ises as to
render the balance unusable by Tenant shall be taken by condemnation, sale in
lieu of condemnation or in any other manner for any public or quasi-public
purpose (collectively "Condemna­tion"), this Lease shall terminate on the date
that title or pos­ses­sion to the Premises is taken by the condemning authority,
which­ever is earlier.


13.02          Award.  In the event of any Condemnation, the entire award for
such taking shall belong to Landlord, except that Tenant shall be entitled to
independently pursue a separate award relating to the loss of, or damage to,
Tenant's personal property and trade fix­tures and Tenant's relocation costs
directly associated with the tak­ing.  Tenant shall have no claim against
Landlord or the award for the value of any un-expired term of this Lease or
otherwise.


13.03          Temporary Taking.  Except as specifically set forth herein, no
temporary taking of the Premises shall terminate this Lease or entitle Tenant to
any abatement of the Rent payable to Landlord under this Lease; provided,
further, that any award for such temporary taking shall belong to Tenant to the
extent that the award applies to any time period during the Lease Term and to
Landlord to the extent that the award applies to any time period outside the
Lease Term.  Notwithstanding anything contained herein to the contrary, if such
temporary taking continues for a period in excess of one hundred eighty (180)
days, then Tenant shall have the right, by written notice given to Landlord
within thirty (30) days after a determination is made that the temporary taking
will exceed the one hundred eighty (180) day period, to terminate this Lease as
of the date of the temporary taking.


ARTICLE XIV - RELOCATION


14.01          Relocation.  Landlord shall have the right, at its option upon
not less than sixty (60) days prior written notice to Tenant, to relocate Tenant
and to substitute for the Premises des­cribed above other space in the Building
containing at least as much rentable area as the Premises and otherwise
comparable to the Premises, described in Section 1.02 above.  If Tenant is
already in occupancy of the Premises, then Land­lord shall also reimburse Tenant
for Tenant's reasonable moving and telephone relocation expenses and for
reasonable quantities of new stationery upon submission to Landlord of receipts
for such expenditures incurred by Tenant.


ARTICLE XV - ASSIGNMENT AND SUBLETTING


15.01          Restriction.  Without the prior written consent of Landlord which
consent shall not be unreasonably withheld or delayed, Tenant shall not, either
voluntarily or by operation of law, assign, encumber, or otherwise transfer this
Lease or any interest herein, or sublet the Premises or any part thereof, or
permit the Premises to be occupied by anyone other than Tenant or Tenant's
employees.  An assignment, subletting or other action in violation of the
foregoing shall be void and, at Landlord's option, shall constitute a material
breach of this Lease.  Notwithstanding anything to the contrary herein, any
restrictions in this Lease for subletting or assignment shall not apply to a
transfer of all of the stock or substantially all of the assets of Tenant
provided that such transfer is to a transferee, which has a net worth equal to
or greater than Tenant.


15.02          Notice to Landlord.  If Tenant desires to assign this Lease or
any interest herein, or to sublet all or any part of the Premises, then at least
twenty (20) business days prior to the effective date of the proposed assignment
or subletting, Tenant shall submit to Landlord in connection with Tenant's
request for Landlord's consent:


    (A)         A statement containing (i) the name and address of the proposed
assignee or subtenant; (ii) such financial information with respect to the
proposed assignee or subtenant as Landlord shall reasonably require; (iii) the
type of use proposed for the Premises; and (iv) all of the principal terms of
the proposed assignment or subletting; and


    (B)          Four (4) originals of the assignment or sublease on a form
approved by Landlord and four (4) originals of the Landlord's Consent to
Sublease or Assignment and Assumption of Lease and Consent.
 
15.03          Intentionally Deleted.
 
15.04          Landlord's Consent; Standards.  Landlord's consent shall not be
unreasonably withheld; but, in addition to any other grounds for denial,
Landlord's consent shall be deemed reasonably withheld if, in Landlord's good
faith judgment:  (i) the proposed assignee or subtenant does not have the
financial strength to perform its obligations under this Lease or any proposed
sublease; (ii) the business and operations of the proposed assignee or subtenant
are not of comparable quality to the business and operations being conducted by
other tenants in the Building; (iii) the proposed assignee or subtenant intends
to use any part of the Premises for a purpose not permitted under this Lease;
(iv) either the proposed assignee or subtenant, or any person which directly or
indirectly controls, is controlled by, or is under common control with the
proposed assignee or subtenant occupies space in the Building, or is negotiating
with Landlord to lease space in the Building; (v) the proposed assignee or
subtenant is disreputable; or (vi) the use of the Premises or the Building by
the proposed assignee or subtenant would, in Landlord's reasonable judgment,
significantly increase the pedestrian traffic in and out of the Building or
would require any alterations to the Building to comply with applicable laws.
 
 
 

--------------------------------------------------------------------------------

 
 
15.05          Additional Rent.  If Landlord consents to any such assignment or
subletting, all sums or other economic consideration received by Tenant in
connection with such assignment or subletting, whether denominated as rental or
otherwise, which exceeds, in the aggregate, the total sum which Tenant is
obligated to pay Landlord under this Lease (prorated to reflect obligations
allocable to less than all of the Premises under a sublease) shall be paid to
Landlord as additional rent under the Lease without affecting or reducing any
other obligation of Tenant hereunder.


15.06          Landlord's Costs.  If Tenant shall assign this Lease or shall
sublet all or any part of the Premises or shall request the consent of Landlord
to any assignment, subletting or other act, Tenant shall pay to Landlord as
additional rent Landlord's costs related thereto, including Landlord's
reasonable attorneys' fees and a minimum fee to Landlord of Five Hundred Dollars
($500.00).


15.07          Continuing Liability of Tenant.  Notwithstanding any assignment
or sublease, Tenant shall remain as fully and primarily liable for the payment
of Rent and for the performance of all other obligations of Tenant contained in
this Lease to the same extent as if the assignment or sublease had not occurred;
provided, however, that any act or omission of any assignee or subtenant, other
than Landlord, that violates the terms of this Lease shall be deemed a violation
of this Lease by Tenant.


15.08          Non-Waiver.  The consent by Landlord to any assignment or
subletting shall not relieve Tenant, or any person claiming through or by
Tenant, of the obligation to obtain the consent of Landlord, pursuant to this
Article XV, to any further assignment or subletting.  In the event of an
assignment or subletting, Landlord may collect rent from the assignee or the
subtenant without waiving any rights hereunder and collection of the rent from a
person other than Tenant shall not be deemed a waiver of any of Landlord's
rights under this Article XV, an acceptance of assignee or subtenant as Tenant,
or a release of Tenant from the performance of Tenant's obligations under this
Lease.


ARTICLE XVI - DEFAULT AND REMEDIES


16.01          Events of Default By Tenant.  The occurrence of any of the
following shall constitute an "Event of Default" and breach of this Lease by
Tenant:
 
   (A)          The failure or refusal by Tenant to pay any installment of the
Base Rent hereby reserved or other sum of money payable hereunder or under any
other agreement between Landlord and Tenant when due and such failure or refusal
shall continue for five (5) days after written notice from  Landlord.
 
   (B)           The abandonment of the Premises by Tenant or the vacation of
the Premises by Tenant for thirty (30) consecutive days (without the payment of
Rent).
 
   (C)           The failure by Tenant to observe or perform any other provision
of this Lease to be observed or performed by Ten­ant, other than those described
in Sections 16.01(A) and 16.01(B) above, if such failure continues for ten (10)
days after written notice thereof by Landlord to Tenant; provided, however, that
if the nature of the default is such that it cannot be cured within the ten (10)
day period, no default shall exist if Tenant commences the curing of the default
within the ten (10) day period and there­after diligently prosecutes the same to
completion.  The ten (10) day notice described herein shall be in lieu of, and
not in addition to, any notice required under any law now or hereafter in effect
requiring that notice of default be given prior to the commencement of an
unlawful detainer or other legal proceeding.
 
   (D)           The making by Tenant of any general assignment for the benefit
of creditors, the filing by or against Tenant of a peti­tion under any federal
or state bankruptcy or insolvency laws (unless, in the case of a petition filed
against Tenant, the same is dismissed within thirty (30) days after filing); the
appointment of a trustee or receiver to take possession of substantially all of
Tenant's assets at the Premises or Tenant's interest in this Lease or the
Premises, when possession is not restored to Tenant within thirty (30) days; or
the attachment, execution or other seizure of substantially all of Tenant's
assets located at the Premises or Tenant's interest in this Lease or the
Premises, if such seizure is not discharged within thirty (30) days.


16.02          Payment of Balance Due.  If there shall occur an Event of Default
in Section 16.01 above, then and in that event:
 
   (A)          The whole Rent for the balance of the Lease Term, as hereinafter
computed, or any part thereof at the option of the Landlord, shall immediately
without notice, become due and payable as if by the terms of this Lease the same
were payable in advance; and
 
   (B)           Landlord may immediately proceed to distrain, collect or bring
action for the whole Rent or such part thereof as aforesaid, as being Rent in
arrears; or may enter judgment thereof as herein elsewhere provided for in case
of Rent in arrears; or may file a Proof of Claim in any bankruptcy or insolvency
proceeding for such Rent; or Landlord may institute any other proceedings,
whether similar to the foregoing or not, to enforce payment thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
16.03          Computation of Accelerated Rent.  Rent for each year for the
balance of the Lease Term after the occurrence of any Event of Default for the
purpose of computing the Rent reserved hereunder for the un-expired portion of
the Lease Term under Section 16.02 hereof shall be computed as equal to the
yearly average of the Base Rent and additional rent payable by Tenant for the
last three (3) full calendar years immediately preceding said Event of
Default.  If three (3) full calendar years have not preceded the occurrence of
said Event of Default, then the annual average of Base Rent and additional rent
payable by Tenant theretofore required to be paid by Tenant shall be used in the
computation of the annual Rent.


16.04          Repossession of Premises.  As long as the whole Rent or any part
thereof as aforesaid remains unpaid, then Landlord may at any time thereafter
re-enter and repossess the Premises and any part thereof and attempt to relet
all or any parts of the Premises for the account of Tenant for and upon such
terms and to such persons, firms or corporations and for such period or periods
as Landlord, in its sole discretion, shall determine, including a term beyond
the termination of this Lease.  Landlord shall not be required to accept any
tenant offered by Tenant; or observe any instruction given by Tenant about such
reletting; or do any act or exercise any care or diligence with respect to such
reletting or the mitigation of damages.  For the purpose of such
reletting,  Landlord may decorate or make repairs, changes, alterations, or
additions in or to the Premises to the extent deemed by Landlord to be desirable
or convenient; and the costs of such decoration, repairs, changes, alterations
or additions shall be charged to and be payable by Tenant as additional rent
hereunder, as well as any reasonable brokerage and legal fees expended by
Landlord.  Any sums collected by Landlord from any new tenant obtained on
account of the Tenant shall be credited against the balance of the Rent due
hereunder as aforesaid.


16.05          Termination of Lease.  At any time after any Event of Default
shall occur, Landlord, at its option, may serve notice upon Tenant that this
Lease and the Lease Term hereof shall cease and expire and become absolutely
void on the date specified in such notice, to be not less than five (5) days
after the date of such notice; and thereupon, and at the expiration of the time
limited in such notice, this Lease and the Lease Term, as well as all of the
right, title and interest of the Tenant hereunder, shall wholly cease and expire
and become void in the same manner and with the  same force and effect (except
as to Tenant's liability) as if the date fixed in such notice were the date
herein specified for expiration of the Lease Term.  Thereupon, Tenant shall
immediately quit and surrender to Landlord the Premises, and Landlord may enter
into and repossess the Premises by summary proceedings, detainer, ejectment or
otherwise, and remove all occupants thereof and, at Landlord's option, any
property thereon without being liable to indictment, prosecution or damage
therefor.


16.06          Liquidated Damages.  In the event of termination of this Lease
pursuant to the provisions of Section 16.05 above, Tenant shall pay to Landlord
all Base Rent and additional rent which are due and unpaid to the date of
termination, together with liquidated damages in an amount equal to twenty-five
percent (25%) of the balance of the Base Rent, additional rent, and other
charges required to be paid under this Lease from the date of said termination
to the end of the Lease Term (if the same had not been terminated), the said
Rent for the balance of the Lease Term and other charges to be computed in the
same manner as provided in Section 16.03 above.  In the event any judgment has
been entered against Tenant for any amount in excess of the total amount
required to be paid by Tenant to Landlord hereunder, then the damages assessed
under said judgment shall be re-assessed and a credit granted to the extent of
such excess.  The parties hereto have agreed to the liquidated damages as
provided herein in order to avoid extended litigation in the event of default by
Tenant and termination of this lease.


16.07          Re-entry by Landlord.  Upon the occurrence of any Event of
Default, then Landlord or any person acting under Landlord:
 
   (A)          May enter the Premises and without further demand, proceed by
distress and sale of the goods there found to be credited against the Rent and
all other charges herein payable as Rent, and all costs and officers'
commissions, including storage costs and watchmen's wages.  In such case, all
costs, officers' commissions and other charges shall immediately attach and
become part of the claim of Landlord for Rent and any tender of Rent without
said costs made after the issue of warrant of distress shall not be sufficient
to satisfy the claim of Landlord.  Tenant hereby expressly waives the benefit of
all laws now made or that may hereafter be made regarding and limitation in
which distress is to be made after removal of goods.  Tenant waives in favor of
Landlord all rights under the Pennsylvania Landlord and Tenant Act of 1951 and
all supplements and amendments thereto that have been or may hereafter be passed
(the "Act"), and authorizes the sale of any goods distrained upon for Rent at
any time after (5) days from said distraint without any appraisement and/or
condemnation thereof; and/or
 
   (B)          May re-enter and repossess the Premises, breaking open locked
doors, if necessary, and may use as much force as necessary to effect the manner
thereof, and Landlord shall not be liable for any injury to the Premises caused
thereby, nor shall Landlord be liable for the loss of any property upon the
Premises.


16.08          Waivers of Notice.  If proceedings shall be commenced by Landlord
to recover possession under the Acts of Assembly, either at the end of the Lease
Term or upon occurrence of any Event of Default, Tenant expressly waives all
right to notice in excess of five (5) days required by the Act, and agrees that
in either or any such case, five (5) days notice shall be sufficient.  Without
limitation of or by the foregoing, the Tenant hereby waives any and all demand,
notices of intention and notices of action or proceedings which may be required
by law to be given or taken prior to any entry or re-entry by summary
proceedings, ejectment or otherwise, by Landlord, except as hereinbefore
expressly provided with respect to the five (5) days notice; and provided
further that this shall not be construed as a waiver by Tenant of any notices to
which this Lease expressly provides that Tenant is entitled.
 
 
 

--------------------------------------------------------------------------------

 
 
16.09          Waiver of Recovery by Tenant.  In the event of a termination of
this Lease, prior to the date of expiration herein originally fixed, whether by
reason of service of a notice as provided herein terminating this Lease, or by
reason of entry or re-entry, summary proceedings, ejectment or other operation
of law, Tenant hereby waives all right to recover or regain possession of the
Premises, to save forfeiture by payment of Rent due or by other performance of
the conditions, terms or provisions hereof, if such termination occurred by
reason of any failure in performance hereof.  Without limitation of or by the
foregoing, Tenant waives all right to reinstate or redeem this Lease,
notwithstanding any provisions of any statute, law or decision now or hereafter
in force or effect.  Tenant further waives all right to any second or further
trial in summary proceedings, ejectment or in any other action provided by any
statute or decision now or hereafter in force of effect.


16.10          Entry and Re-entry Defined.  The words "entry" and "re-entry" as
used in this Lease shall not be deemed restricted to their technical legal
meaning.


16.11          Breach by Tenant/Right of Landlord to Injunction.  In the event
of a breach or threatened breach by Tenant of any of the agreements, conditions,
covenants or terms hereof, Landlord shall have the right of injunction to
restrain the same, and the right to invoke any remedy allowed by law or in
equity, whether or not other remedies, indemnity or reimbursements are herein
provided.  The rights and remedies given to Landlord in this Lease are distinct,
separate and cumulative remedies, and no one of them, whether or not exercised
by Landlord, shall be deemed to be the exclusion of any of the others.


16.12          Intentionally Deleted.


16.13          Confession of Judgment/Ejectment.  In the event that, and when
this Lease shall be determined by term, covenant, limitation or condition
broken, as aforesaid, during the Lease Term, and also when and as soon as the
Lease Term hereby created shall have expired, it shall be lawful for any
attorney, as attorney for Tenant to confess judgment in ejectment in any
competent court against Tenant and all persons claiming under Tenant for the
recovery by Landlord of possession of the Premises, without any liability on the
part of the said attorney, for which this Lease shall be a sufficient warrant;
whereupon, if Landlord so desires, a writ of possession with clauses for costs
may issue forthwith with or without any prior writ or proceeding whatsoever.  If
for any reason after such action has been commenced, the same shall be
determined and the possession of the Premises remains in or is restored to
Tenant, the Landlord shall have the right in the event of any subsequent default
or defaults to confess judgment in ejectment against Tenant in the manner and
form hereinbefore set forth, to recover possession of the Premises for such
subsequent default.  No such determination of this Lease nor recovering
possession of the Premises shall deprive Landlord of any remedies or action
against Tenant for Rent or for damages due or to become due for the breach of
any condition or covenant; nor the resort to any waiver of the right to insist
upon the forfeiture, and to obtain possession in the manner provided herein.


16.14          Affidavit Required.  In any action of ejectment or for Rent in
arrears, Landlord shall first cause to be filed in such action an affidavit made
by it or someone acting for it setting forth the facts necessary to authorize
the entry of judgment of which facts such affidavit shall be conclusive
evidence; and if a true copy of this Lease is filed in such action, it shall not
be necessary to file the original as a warrant of attorney, any rule of court,
custom or practice to the contrary notwithstanding.


16.15          Judgment Final.  Any judgment, order or decree entered against
Tenant by or in any court or Magistrate by virtue of the powers of attorney
contained in this Lease, or otherwise, shall be final; and Tenant will not take
an appeal, certiorari, writ of error, exception or objection to same; or file a
motion or rule to strike off or open or to stay execution of the same.  Tenant
releases to Landlord and to any and all attorneys who may appear for Tenant, all
errors in the said proceedings.  Tenant expressly waives the benefits of laws,
now or hereafter in force, exempting any goods on the Premises, or elsewhere,
from distraint, levy or sale in any legal proceeding taken by the Landlord to
enforce any rights under this Lease.


16.16          Tenant Waiver of Writ of Replevin.  Tenant waives the right to
issue a Writ of Replevin under the Pennsylvania Rules of Civil Procedure, under
the laws of the Commonwealth of Pennsylvania, or under any law previously
enacted and now in force or which hereinafter may be enacted, for the recovery
of any articles of any nature whatsoever seized under a distress for Rent, or
levy upon an execution for Rent, liquidated damages or otherwise.  Tenant waives
the right to delay execution on any real estate levied upon to collect any
amount which may become due under the terms and conditions of this Lease, and
authorizes the prothonotary to enter a Writ of Execution or other process upon
Tenant's voluntary waiver, and further agrees that the said real estate may be
sold on a Writ of Execution or other process.


16.17          Landlord's Remedies Cumulative.  All Remedies provided to
Landlord herein shall be cumulative.
 
16.18          Default by Landlord.  Landlord's failure to perform or observe
any of its obligations under this Lease shall constitute a default by Landlord
under this Lease only if such failure shall continue for period of thirty (30)
days (or the additional time, if any, that is reasonably necessary to promptly
and diligently to cure the failure) after Landlord receives written notice from
Tenant specifying the default.  The notice shall give in reasonable detail the
nature and extent of the failure and shall identify the Lease provision(s)
containing the obligation(s).  If Landlord shall default in the performance of
any of its obligations under this Lease (after notice and opportunity to cure as
provided herein), Tenant may pursue any remedies available to it under law and
this Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
16.19          Default Under Other Leases.  If the term of any lease, other than
this Lease, heretofore or hereafter made by Tenant for any space in the Building
shall be terminated or terminable after the making of this Lease because of any
default by Tenant under such other lease, such fact shall empower Landlord, at
Landlord's sole option, to terminate this Lease by notice to Tenant or to
exercise any of the rights or remedies set forth in this Article XVI.


ARTICLE XVII - ATTORNEYS FEES: COSTS OF SUIT


17.01          Attorneys Fees.  If either Landlord or Tenant shall commence any
action or other proceeding against the other arising out of, or relating to,
this Lease or the Premises, the prevailing party shall be entitled to recover
from the losing party, in addi­tion to any other relief, its actual attorneys
fees irrespective of whether or not the action or other proceeding is prosecuted
to judg­ment and irrespective of any court schedule of reasonable attorneys'
fees.  In addition, Tenant shall reimburse Landlord, upon demand, for all
reasonable attorneys' fees incurred in collecting Rent or otherwise seeking
enforcement against Tenant, its sublessees and assigns, of Tenant's obligations
under this Lease.


17.02          Indemnification.  Should Landlord be made a party to any
litigation instituted by Tenant against a party other than Landlord, or by a
third party against Tenant, Tenant shall indem­nify, hold harmless and defend
Landlord from any and all loss, cost, liability, damage or expense incurred by
Landlord, including attorneys' fees, in connection with the litigation.


ARTICLE XVIII - SUBORDINATION AND ATTORNMENT


18.01          Subordination.  This Lease, and the rights of Tenant here­under,
are and shall be subordinate to the interests of (i) all present and future
ground leases and master leases of all or any part of the Building; (ii) present
and future mortgages and deeds of trust encumbering all or any part of the
Building; (iii) all past and future advances made under any such mortgages or
deeds of trust; and (iv) all renewals, modifications, replacements and
exten­sions of any such ground leases, master leases, mortgages and deeds of
trust; provided, however, that any lessor under any such ground lease or master
lease or any mortgagee or beneficiary under any such mortgage or deed of trust
shall have the right to elect, by written notice given to Tenant, to have this
Lease made superior in whole or in part to any such ground lease, master lease,
mortgage or deed of trust.  Upon demand, Tenant shall execute, acknowledge and
deliver any instruments reasonably requested by Landlord or any such lessor,
mortgagee or beneficiary to effect the purposes of this Sec­tion 18.01.  Such
instruments may contain, among other things, provisions to the effect that such
lessor, mortgagee or beneficiary (hereafter, for the purposes of this Section
18.01, a "Successor Landlord") shall (i) not be liable for any act or omission
of Landlord or its predecessors, if any, prior to the date of such Successor
Landlord's succession to Landlord's interest under this Lease; (ii) not be
subject to any offsets or defenses which Tenant might have been able to assert
against Landlord or its predecessors, if any, prior to the date of such
Successor Landlord's succession to Landlord's interest under this Lease; (iii)
not be liable for the return of any security deposit under the Lease unless the
same shall have actually been deposited with such Successor Landlord; and (iv)
be entitled to receive notice of any Landlord default under this Lease plus a
reasonable opportunity to cure such default prior to Tenant having any right or
ability to terminate this Lease as a result of such Landlord default.
Notwithstanding anything to the contrary herein set forth, Tenant’s duty to
subordinate to Landlord’s or lessor’s mortgagee is conditioned upon receipt by
Tenant of a Non-disturbance Agreement from said mortgagee in customary form and
one which obligates the mortgagee in the event the mortgagee takes possession of
the real estate to be bound and to perform all of Landlord’s affirmative
obligations subsequent to such possession, as may be set forth in this Lease.
Such Non-disturbance Agreement shall also provide that in the event the
mortgagee takes possession, this Lease would continue to be valid and honored by
the mortgagee as long as Tenant is not in default.


18.02          Attornment.  If requested to do so, Tenant shall attorn to and
recognize as Tenant's landlord under this Lease any superior lessor, superior
mortgagee or other purchaser or person taking title to the Building by reason of
the termination of any superior lease or the foreclosure of any superior
mortgage or deed of trust, and Tenant shall, upon demand, execute any documents
reasonably requested by any such person to evidence the attornment described in
this Section 18.02.


18.03          Mortgage and Ground Lessor Protection.  Tenant agrees to give any
holder of any mortgage and any ground lessor, by registered or certified mail, a
copy of any notice of default served upon the Landlord by Tenant, provided that
prior to such notice Tenant has been notified in writing (by way of service on
Tenant of a copy of Assignment of Rents and Leases, or otherwise) of the address
of such mortgage holder or ground lessor (hereafter the "Notified
Party").  Tenant further agrees that if Landlord shall have failed to cure such
default within twenty (20) days after such notice to Landlord (or if such
default cannot be cured or corrected within that time, then such additional time
as may be necessary if Landlord has commenced within such twenty (20) days and
is diligently pursuing the remedies or steps necessary to cure or correct such
default), then the Notified Party shall have an additional thirty (30) days
within which to cure or correct such default (or if such default cannot be cured
or corrected within that time, then such additional time as may be necessary if
the Notified Party has commenced within such thirty (30) days and is diligently
pursuing the remedies or steps necessary to cure or correct such
default).  Until the time allowed, as aforesaid, for the Notified Party to cure
such default has expired without cure, Tenant shall nave no right to, and shall
not, terminate this Lease on account of Landlord's default.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XIX - QUIET ENJOYMENT


19.01          Provided that Tenant performs all of its obliga­tions hereunder,
Tenant shall have and peaceably enjoy the Premises dur­ing the Lease Term,
subject to all of the terms and conditions contained in this Lease.


ARTICLE XX - RULES AND REGULATIONS


20.01          The Rules and Regulations attached hereto as Exhibit D are hereby
incorporated by reference herein and made a part hereof.  Tenant shall abide by,
and faithfully observe and comply with the Rules and Regulations and any
reasonable and non-discriminatory amend­ments, modifications and/or additions
thereto as may hereafter be adopted and published by written notice to tenants
by Landlord for the safety, care, security, good order and/or cleanliness of the
Premises and/or the Building.  Landlord shall not be liable to Tenant for any
violation of such rules and regulations by any other tenant or occupant of the
Building.


ARTICLE XXI - ESTOPPEL CERTIFICATES


21.01          Tenant agrees at any time and from time to time upon not less
than ten (10) days' prior written notice from Landlord to execute, acknowledge
and deliver to Landlord a statement in writing addressed and certify­ing to
Landlord, or to the holder or assignee of any existing or prospective mortgage
encumbering the Building or any part thereof (hereafter a "Mortgagee"), or to
the lessor, or existing or prospective assignee of the lessor's position, under
any existing or prospective ground lease of the land underlying the Building
(hereafter a "Ground Lessor"), or to any prospective purchaser of the land,
improvements or both comprising the Building, that this Lease is unmodified and
in full force and effect (or if there have been modifications, that the same is
in full force and effect as modified and stating the modifications); that Tenant
has accepted possession of the Premises, which are acceptable in all respects,
and that any improvements required by the terms of this Lease to be made by
Landlord have been completed to the satisfaction of Tenant;  that Tenant is in
full occupancy of the Premises; that no rent has been paid more than thirty (30)
days in advance; that the first month's Base Rent has been paid; that Tenant is
entitled to no free rent or other concessions except as stated in this Lease;
that Tenant has not been notified of any previous assignment of Landlord's or
any predecessor landlord's interest under this Lease; the dates to which Base
Rent, additional rental and other charges have been paid; that Tenant, as of the
date of such certificate, has no charge, lien or claim of setoff under this
Lease or otherwise against Base Rent, additional rental or other charges due or
to become due under this Lease; and that Landlord is not in default in
performance of any covenant, agreement or condition contained in this Lease or
any other matter relating to this Lease or the Premises or, if so, specifying
each such default.  In addition, in the event that such certificate is being
given to any Mortgagee or Ground Lessor, such statement may contain any other
provisions customarily required by such Mortgagee or Ground Lessor including,
without limitation, an agreement on the part of Tenant to furnish to such
Mortgagee or Ground Lessor, as applicable, written notice of any Landlord
default and a reasonable opportunity for such Mortgagee or Ground Lessor to cure
such default prior to Tenant being able to terminate this Lease.  Any such
state­ment delivered pursuant to this Section may be relied upon by Landlord or
any Mortgagee, Ground Lessor or prospective purchaser to whom it is addressed
and such statement, if required by its addressee, may so specifically state.  If
Tenant does not execute, acknowledge and deliver to Landlord the statement as
and when required herein, Landlord is hereby granted an irrevocable
power-of-attorney, coupled with an interest, to execute such statement on
Tenant's behalf, which statement shall be binding on Tenant to the same extent
as if executed by Tenant.




ARTICLE XXII - ENTRY BY LANDLORD


22.01          Landlord may enter the Premises at all reasonable times to:
inspect the same; exhibit the same to prospective purchasers, lenders or
tenants; determine whether Tenant is complying with all of its obligations under
this Lease; supply janitorial and other services to be provided by Landlord to
Tenant under this Lease; post notices of non-responsibility; and make repairs or
improve­ments in or to the Building or the Premises; provided, however, that all
such work shall be done as promptly as reasonably possible and so as to cause as
little interference to Tenant as reasonably possible.  Tenant hereby waives any
claim for damages for any injury or inconvenience to, or interference with,
Tenant's busi­ness, any loss of occupancy or quiet enjoyment of the Premises or
any other loss occasioned by such entry.  Landlord shall at all times have and
retain a key with which to unlock all of the doors in, on or about the Premises
(excluding Tenant's vaults, safes and similar areas designated by Tenant in
writing in advance), and Land­lord shall have the right to use any and all means
by which Landlord may deem proper to open such doors to obtain entry to the
Premises, and any entry to the Premises obtained by Landlord by any such means,
or otherwise, shall not under any circumstances be deemed or construed to be a
forcible or unlawful entry into or a detainer of the Premises or an eviction,
actual or constructive, of Tenant from any part of the Premises.  Such entry by
Landlord shall not act as a termination of Tenant's duties under this Lease.  If
Landlord shall be required to obtain entry by means other than a key provided by
Ten­ant, the cost of such entry shall be payable by Tenant to Landlord as
additional rent.


ARTICLE XXIII


LANDLORD'S LEASE UNDERTAKINGS-EXCULPATION FROM PERSONAL LIABILITY;
TRANSFER OF LANDLORD'S INTEREST
 
 
 

--------------------------------------------------------------------------------

 
 
23.01          Landlord's Lease Undertakings.  Notwithstanding any­thing to the
contrary contained in this Lease or in any exhibits, Riders or addenda hereto
attached (collectively the "Lease Docu­ments"), it is expressly understood and
agreed by and between the parties hereto that: (a) the recourse of Tenant or its
successors or assigns against Landlord with respect to the alleged breach by or
on the part of Landlord of any representation, warranty, coven­ant, undertaking
or agreement contained in any of the Lease Docu­ments (collectively, "Landlord's
Lease Undertakings") shall extend only to Landlord's interest in the real estate
of which the Prem­ises demised under the Lease Documents are a part ("Landlord's
Real Estate") and not to any other assets of Landlord or its constituent
partners; and (b) except to the extent of Land­lord's interest in Landlord's
Real Estate, no personal liability or personal responsibility of any sort with
respect to any of Land­lord's Lease Undertakings or any alleged breach thereof
is assumed by, or shall at any time be asserted or enforceable against Landlord
or against any of its res­pec­tive directors, officers, attorneys, employees,
agents, constituent partners, beneficiaries, trustees or representatives.


23.02          Transfer of Landlord's Interest.  Landlord and each successor to
Landlord shall be fully released from the performance of Landlord's obligations
subsequent to their transfer of Land­lord's interest in the Landlord's Real
Estate.  Landlord shall not be liable for any obligation hereunder after a
transfer of its interest in the Landlord's Real Estate.


ARTICLE XXIV - HOLDOVER TENANCY


24.01          If tenant holds possession of the Premises after the expiration
or termination of the Lease Term, by lapse of time or otherwise, Tenant shall
become a tenant at sufferance upon all of the terms contained herein, except as
to Lease Term and Rent.  During such holdover period, Tenant shall pay to
Landlord a monthly rental equivalent to two hundred percent (200%) of the Rent
payable by Tenant to Landlord with respect to the last month of the Lease
Term.  The monthly rent payable for such holdover period shall in no event be
construed as a penalty or as liquidated damages for such retention of
possession.  Without limiting the foregoing, Tenant hereby agrees to indemnify,
defend and hold harmless Landlord, its beneficiary, and their respective agents,
contractors and employees, from and against any and all claims, liabilities,
actions, losses, damages (including without limitation, direct, indirect,
incidental and consequential) and expenses (including, without limitation, court
costs and reasonable attorneys' fees) asserted against or sustained by any such
party and arising from or by reason of such retention of possession, which
obligations shall survive the expiration or termination of the Lease Term.


ARTICLE XXV - NOTICES


25.01          All notices which Landlord or Tenant may be required, or may
desire, to serve on the other may be served, as an alter­na­tive to personal
service, by mailing the same by registered or cer­ti­fied mail, postage prepaid,
addressed to the Landlord at the address for Landlord set forth in Section 1.12
above and to Tenant at the address for Tenant set forth in Section 1.13 above,
or, from and after the Commencement Date, to the Tenant at the Premises whether
or not Tenant has departed from, abandoned or vacated the Premises, or addressed
to such other address or addresses as either Landlord or Tenant may from time to
time designate to the other in writing.  Any notice shall be deemed to have been
served at the time the same was posted.


ARTICLE XXVI - BROKERS


26.01          The parties recognize as the broker(s) who procured this Lease
the firm(s) specified in Section 1.14 and agree that Landlord shall be solely
responsible for the payment of any broker­age commissions to said broker(s), and
that Tenant shall have no responsibility therefor unless written provision to
the contrary has been made a part of this Lease.  If Tenant has dealt with any
other person or real estate broker in respect to leasing, subleas­ing or renting
space in the Building, Tenant shall be solely res­pon­sible for the payment of
any fee due said person or firm and Tenant shall protect, indemnify, hold
harmless and defend Landlord from any liability in respect thereto.


ARTICLE XXVII - MISCELLANEOUS


27.01          Entire Agreement.  This Lease contains all of the agree­ments and
understandings relating to the leasing of the Prem­ises and the obligations of
Landlord and Tenant in connection with such leasing.  Landlord has not made, and
Tenant is not relying upon, any warranties, or representations, promises or
statements made by Landlord or any agent of Landlord, except as expressly set
forth herein.  This Lease supersedes any and all prior agreements and
understandings between Landlord and Tenant and alone expresses the agreement of
the parties.


27.02          Amendments.  This Lease shall not be amended, changed or modified
in any way unless in writing executed by Landlord and Tenant.  Landlord shall
not have waived or released any of its rights hereunder unless in writing and
executed by the Landlord.


27.03          Successors.  Except as expressly provided herein, this Lease and
the obligations of Landlord and Tenant contained herein shall bind and benefit
the successors and assigns of the parties hereto.


27.04          Force Majeure.  Landlord shall incur no liability to Tenant with
respect to, and shall not be responsible for any fail­ure to perform, any of
Landlord's obligations hereunder if such fail­ure is caused by any reason beyond
the control of Landlord including, but not limited to, strike, labor trouble,
govern­mental rule, regulations, ordinance, statute or interpretation, or by
fire, earthquake, civil commotion, or failure or disruption of utility
services.  The amount of time for Land­lord to perform any of Landlord's
obligations shall be extended by the amount of time Landlord is delayed in
performing such obli­ga­tion by reason of any force majeure occurrence whether
similar to or different from the foregoing types of occurrences.
 
 
 

--------------------------------------------------------------------------------

 
 
27.05          Survival of Obligations.  Any obligations of Tenant accruing
prior to the expiration of the Lease shall survive the termination of the Lease,
and Tenant shall promptly perform all such obligations whether or not this Lease
has expired.


27.06          Light and Air.  No diminution or shutting off of any light, air
or view by any structure now or hereafter erected shall in any manner affect
this Lease or the obligations of Tenant here­under, or increase any of the
obligations of Landlord hereunder.


27.07          Governing Law.  This Lease shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.


27.08          Severability.  In the event any provision of this Lease is found
to be unenforceable, the remainder of this Lease shall not be affected, and any
provision found to be invalid shall be enforce­able to the extent permitted by
law.  The parties agree that in the event two different interpretations may be
given to any provision hereunder, one of which will render the provision
unenforce­able, and one of which will render the provision enforce­able, the
interpretation rendering the provision enforceable shall be adopted.


27.09          Captions.  All captions, headings, titles, numerical refer­ences
and computer highlighting are for convenience only and shall have no effect on
the interpretation of this Lease.


27.10          Interpretation.  Tenant acknowledges that it has read and
reviewed this Lease and that it has had the opportunity to con­fer with counsel
in the negotiation of this Lease.  Accordingly, this Lease shall be construed
neither for nor against Landlord or Tenant, but shall be given a fair and
reasonable interpretation in accordance with the meaning of its terms and the
intent of the parties.


27.11          Independent Covenants.  Each covenant, agreement, obli­ga­tion or
other provision of this Lease to be performed by Tenant are separate and
independent covenants of Tenant, and not dependent on any other provision of the
Lease.


27.12          Number and Gender.  All terms and words used in this Lease,
regardless of the number or gender in which they are used, shall be deemed to
include the appropriate number and gender, as the context may require.


27.13          Time is of the Essence.  Time is of the essence of this Lease and
the performance of all obligations hereunder.


27.14          Joint and Several Liability.  If Tenant comprises more than one
person or entity, or if this Lease is guaranteed by any party, all such persons
shall be jointly and severally liable for payment of rents and the performance
of Tenant's obligations here­under.


27.15          Exhibits.  Exhibits A (Floor Plan of Premises), B (Work Letter
Agreement), C (Janitorial and Cleaning Services) and D (Rules and Regulations)
are incorporated into this Lease by reference and made a part hereof.


27.16          Offer to Lease.  The submission of this Lease to Tenant or its
broker or other agent, does not constitute an offer to Ten­ant to lease the
Premises.  This Lease shall have no force and effect until it is executed and
delivered by Tenant to Landlord and (b) it is fully reviewed and executed by
Landlord; provided, however, that, upon execution of this Lease by Tenant and
delivery to Landlord, such execution and delivery by Tenant shall, in
consideration of the time and expense incurred by Landlord in reviewing the
Lease and Tenant's credit, constitute an offer by Tenant to Lease the Premises
upon the terms and conditions set forth herein (which offer to Lease shall be
irrevocable for twenty (20) business days following the date of delivery).


27.17          No Counterclaim; Choice of Laws.  It is mutually agreed that in
the event Landlord commences any summary proceeding for non-payment of Rent,
Tenant will not interpose any counterclaim of whatever nature or description in
any such proceeding.  In addition, Tenant hereby submits to local jurisdiction
in the Commonwealth of Pennsylvania and agrees that any action by Tenant against
Landlord shall be instituted in the Commonwealth of Pennsylvania and that
Landlord shall have personal jurisdiction over Tenant for any action brought by
Landlord against Tenant in the Commonwealth of Pennsylvania.


27.18          Rights Reserved by Landlord.  Landlord reserves the following
rights exercisable without notice (except as otherwise expressly provided to the
contrary in this Lease) and without being deemed an eviction or disturbance of
Tenant's use or possession of the Premises or giving rise to any claim for
set-off or abatement of Rent:   (i) to change the name or street address of the
Building; (ii) to install, affix and maintain all signs on the exterior and/or
interior of the Building; (iii) to designate and/or approve prior to
installation, all types of signs, window shades, blinds, drapes, awnings or
other similar items, and all internal lighting that may be visible from the
exterior of the Premises and, notwithstanding the provisions of Article X, the
design, arrangement, style, color and general appearance of the portion of the
Premises visible from the exterior, and contents thereof, including, without
limitation, furniture, fixtures, signs, art work, wall coverings, carpet and
decorations, and all changes, additions and removals thereto, shall, at all
times have the appearance of premises having the same type of exposure and used
for substantially the same purposes that are generally prevailing in first class
office buildings in the area.  Any violation of this provision shall be deemed a
material breach of this Lease; (iv) to display the Premises and/or the Building
to mortgagees, prospective mortgagees, prospective purchasers and ground lessors
at reasonable hours upon reasonable advance notice to Tenant; (v) to change the
arrangement of entrances, doors, corridors, elevators and/or stairs in the
Building, provided no such change shall materially adversely affect access to
the Premises; (vi) to grant any party the exclusive right to conduct any
business or render any service in the Building, provided such exclusive right
shall not operate to prohibit Tenant from using the Premises for the purposes
permitted under this Lease; (vii) to prohibit the placement of vending or
dispensing machines of any kind in or about the Premises other than for use by
Tenant's employees; (viii) to prohibit the placement of video or other
electronic games in the Premises; (ix) to have access for Landlord and other
tenants of the Building to any mail chutes and boxes located in or on the
Premises according to the rules of the United States Post Office and to
discontinue any mail chute business in the Building; (x) to close the Building
after normal business hours, except that Tenant and its employees and invitees
shall be entitled to admission at all times under such rules and regulations as
Landlord prescribes for security purposes; (xi) to install, operate and maintain
security systems which monitor, by closed circuit television or otherwise, all
persons entering or leaving the Building; (xii) to install and maintain pipes,
ducts, conduits, wires and structural elements located in the Premises which
serve other parts or other tenants of the Building; and (xiii) to retain at all
times master keys or pass keys to the Premises.
 
 
 

--------------------------------------------------------------------------------

 
 
27.19          Tenant's Option to Terminate the Lease. Provided no Event of
Default has occurred and is then continuing under any of the terms and
provisions of this Lease after the expiration of eighteen (18) months from
Commencement Date of this Lease, Tenant shall have a one time right to terminate
this Lease provided Tenant gives Landlord at least ninety (90) days prior
written notice of its intention to terminate and together with such notice pays
Landlord, in bank funds, an amount equal to Forty Two Thousand Two Hundred
Twenty-Eight and No/100 Dollars ($42,228.00).


IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.





 
LANDLORD:
 
8 Penn Center Owner, L.P.,
 
a Pennsylvania Limited Partnership
 
By: 8 Penn Center Owner- GP, LLC
       
By:
/s/ Alex Schwartz
   
Alex Schwartz,


 

 
TENANT:
 
Echo Therapeutics, Inc., a Delaware Corporation
       
By:
/s/ Patrick T. Mooney
   
Patrick T. Mooney
   
President and CEO

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FLOOR PLAN OF PREMISES
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
WORK LETTER AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
JANITORIAL AND CLEANING SERVICES
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
RULES AND REGULATIONS
 
 

--------------------------------------------------------------------------------



